Guerry, J.
A claimant who is awarded compensation for a definite number of weeks because of an injury to his back sustained on March 23, and who later files claim because of a change in condition, can not complain of the award made denying further compensation, where it appears that the alleged change in condition is because of a hernia. In a claim because of' hernia it must appear (1) that there was an injury resulting in hernia; (2) that the hernia appeared suddenly; (3) that it was accompanied by pain; (4) that the hernia immediately followed the accident for which compensation is claimed; and (5) that no hernia existed before the accident. Code, § 114-412. The award of the commissioner denying compensation on the ground of a change in condition was amply supported by the evidence, and the judge did not err in sustaining said award.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.